Case 8:19-mj-00286-TJS Document 37-1 Filed 02/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
v.

YAIR HADAR, Criminal Action No. 19-286-TJS
a/k/a “Steven Gold,”

Defendant

 

ORDER GRANTING CONTINUANCE PURSUANT TO FED. R. CRIM. P. 5.1(d)
AND EXCLUSION OF TIME PURSUANT TO 18 U.S.C. § 3161(h)(7)

Upon consideration of the Government’s Second Consent Motion for Continuance
Pursuant to Federal Rule of Criminal Procedure 5.1(d) and Exclusion of Time Pursuant to 18
U.S.C. § 3161(h)(7) (the “Consent Motion”), the Court makes the following findings:

l. In the Consent Motion, the parties seek additional time to review and discuss this
matter and, as appropriate, to explore a possible resolution, and to provide defense counsel
additional time to take steps that they believe are necessary to the effective representation of the
Defendant. For this reason, they have requested a continuance of the preliminary hearing until
March 8, 2019, as well as an exclusion of the time from February 22, 2019 to March 8, 2019, from
the computation of the time within which to file an indictment or information under the Speedy
Trial Act,

2. For the reasons stated above and in the Consent Motion, the Court concludes that,
pursuant to Federal Rule of Criminal Procedure 5.1(d), there is good cause to grant the continuance
of the preliminary hearing until March 8, 2019, as consented to by the Defendant. Further, and
for those same reasons, the Court concludes that, pursuant to 18 U.S.C. § 3161(h)(7), the ends of

justice would be served by excluding time as requested by the parties, and that those ends outweigh
Case 8:19-mj-00286-TJS Document 37-1 Filed 02/20/19 Page 2 of 2

the interest of the public and the Defendant (who consents to this exclusion of time) in the filing
of an indictment or information within thirty days.

WHEREFORE, in the interest of the Defendant and the interests of the public it is,

HEREBY ORDERED that:

(i) the preliminary hearing in this matter shall occur on March 8, 2019; and

(ii) all time from February 22, 2019 to March 8, 2019, is excluded from the 30-day period
in which an indictment or information charging the Defendant with the commission of an offense

would otherwise be filed

Feowany LU. 2019 Www.

Date Timothy J. Sullivan
United States Magistrate Judge
